Title: Arthur Lee to Franklin and Silas Deane, 31 March 1778
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Gentlemen
Chaillot March 31st: 1778
The report I hear of Mr. Deane’s intending soon to leave Paris, obliges me to repeat the request, I long ago and repeatedly made, That we shou’d settle the public accounts relating to the expenditure of the money entrusted to us, for the public. And this is the more absolutely necessary as what Vouchers there are, to enable the Commissioners to make out this account are in Mr. Deane’s possession; I therefore wish that the earliest day possible may be appointed for the settlement of this Account, which appears to me an indispensible part of our duty to the public and to one another. At the same time I conceive Mr. Deane will think it proper, before his departure, to deliver to the remaining Commissioners all the Papers in his possession, which relate to the business of the Commission. I have the honor to be with great Esteem Gentlemen your most Obedient Servant
Arthur Lee
To The Honble Benjn. Franklin & Silas Deane Esqrs.
 
Notation: A. Lee to BF. & SD March 31. 1778.
